

117 S2749 IS: Marine Corps Recruit Depot San Diego Protection Act
U.S. Senate
2021-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2749IN THE SENATE OF THE UNITED STATESSeptember 15, 2021Mrs. Feinstein (for herself and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo prohibit the use of Federal funds to close or relocate the Marine Corps Recruit Depot in San Diego, California.1.Short titleThis Act may be cited as the Marine Corps Recruit Depot San Diego Protection Act.2.Prohibition on closing or relocating Marine Corps Recruit Depot in San Diego, CaliforniaNo Federal funds may be used to close or relocate the Marine Corps Recruit Depot in San Diego, California, or to conduct any planning or other activity related to such closure or relocation.